Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, 16-21, and 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining cyclic error of an interferometer, does not reasonably provide enablement for all optical measuring systems.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or practice the invention commensurate in scope with these claims. Exemplary claim 21 recites an “optical measurement system” and dependent claim narrows the optical measurement system to comprise an interferometer, thus demonstrating that the term “optical measurement system” includes optical measurement systems that are not interferometers. A review of prior art shows that cyclic error is a product of an interferometric system and the disclosure also reveals that cyclic error is a byproduct of interference and nothing in the disclosure teaches how to determine cyclic error of non-interferometric measurement systems. A review of prior art also does not show non-interferometric measurement systems suffer from cyclic error and does not show that a person of ordinary skill in the art would know how to determine cyclic error in a non-interferometric system.  In addition, although one of ordinary skill in the art may be highly educated, there is no indication the highly educated would be able to determine the cyclic error in a system that is not interferometric. For these reasons, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or practice the invention commensurate in scope with these claims.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 13 and 29, and claims 16 and 30 by their dependency, recite the terms “first corrective value” and “second corrective value” which lack antecedent basis.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 24 is drawn to structure and recites several functions of the interferometer but does not appear to recite any structure that corresponds to the function. The limitation found in claim 24 is unclear because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the recited structure of a generic “interferometer.” In addition the claim recites that the first and second distance signals are “based” on a first and second wavelength; however the claim is not clear how the distance signals are based on these beams of different wavelengths.  Does the target reflect different wavelengths at different angular orientations?  Does the interferometer have two light sources, one for each measurement?  Does the interferometer have a filter?  It is not apparent what structural limitation is imposed on the measurement system by the undefined relationship to the different 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 26, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 26 recites that the optical measurement system of claim 21 is an element of a lithographic apparatus or is itself a lithographic apparatus. Claim 26 does not require any other structure other than the optical measurement system of claim 21 and is therefore structurally no different from the structure of claim 21. As such claim 26 does not further limit the subject matter of claim 21.  
Claims 13 and 29 appear to recite the same limitation as that newly amended into claims 12 and 29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13, 16-24, and 26-33, as interpreted by the Examiner, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hill (US 6,137,574; “Hill 574”) or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamoto (US 2016/0054117).
Remark:  The steps/results recited in claims 12, 21, and 28 do not require the recited steps to be performed in the sequence presented. Therefore, the claims do not require the step of “correcting, based on the first cyclic error…” to be performed after the step of “determining…a second cyclic.” Hill shows determining a first cyclic error, correcting a measurement later based on the first cyclic error, determining a second cyclic error, and correcting a measurement later based on the second cyclic error.
Hill 574 shows a method for correcting cyclic errors comprising:
With respect to claims 12, 21, and 28, Hill shows a method (and elements) for calibration of an optical measurement system, the method/system comprising:

determining a first cyclic error of the optical measurement system, by a processors (col.  for when the target is at the first position or in the first angular orientation (col. 9, ll. 47-57);
correcting, based on the first cyclic error (analyzer 1022 determines the cyclic correction coefficient at e.g. col. 14. ll. 36-40), measurements by the optical measurement system
measuring, along the measuring direction, a second position or second angular orientation of the target (col. 14, line 61- col. 15, line 9);
determining a second cyclic error of the optical measurement system for when the target is at the second position or in the second angular orientation (col. 14, line 61- col. 15, line 9), wherein the second position is at a distance from the first position in a direction other than the measuring direction (“changes in the cyclic error coefficients due to for example environmental factors or changes in tilt and/or yaw of a lithographic stage mirror serving as part of interferometer system that degrade optics or affect the alignment of the interferometer of optics can be monitored frequently or as required throughout daily operation” at col. 15, ll. 3-9; “Another advantage of the first embodiment is that the function of measuring and/or monitoring cyclic errors. remains operative even when cyclic errors…are slowly varying functions of time…, e.g., the cyclic errors depend upon the location of the measurement object 92” col. 27, ll. 27-32) the scope taught by Hill includes a stage/mirror that is moving any direction to any location/tilt where cyclic error is monitored frequently/continuously; see also the beam steering assembly described with Fig. 4); and
storing a second corrective value based on the second cyclic error (analyzer 1022 determines the cyclic values and thus has it stored within).  

In the alternative, Hill shows all the steps as discussed above but does not explicitly show that the second position of the target is at a distance from the first position in a direction other than the measuring direction. Yamamoto shows an interferometer for measuring a surface of an object (1) being manufactured and the interferometer measures a second position that is a distance from the first position in a direction (X or Y) other than the measuring direction (Z). At the time of filing of the claimed invention, it would have been obvious to modify the interferometer of Hill to measure object at a second position in a lateral direction different from the longitudinal measuring direction in order to characterize (e.g. measure the shape/profile) the entire surface of the object. Also in the alternative, at the time of filing of the claimed invention, it would have been obvious to modify the cyclic error reduction in interferometer of Yamamoto with the cyclic error reduction taught by Hill for nothing more than the expected result of reducing cyclic error.

With respect to claims 13 and 29, Hill shows correcting a measurement value of the optical measurement system with the first corrective value for when the target is at or near the first position, and correcting a further measurement value of the optical measurement system with the second corrective value for when the target is at or near the second position (e.g. col. 13, ll. 28-40, title).  

With respect to claims 16 and 30, Hill teaches integrating a correction value for different positions (e.g. col. 14, ll. 42-61).  



With respect to claims 18 and 32, Hill shows correcting a measurement value of the optical measurement system with the second corrective value for when the target is at the second angular orientation (see col. 14, line 61- col. 15, line 9; also the claim does not preclude the second angle from being the same as the first angle. Please see claim 24 which differentiates the first and second wavelength)  

With respect to claim 19, Hill shows storing corrective values for a combination of x-, y-, and z-positions and Rx-, Ry- and Rz-rotations (“tilt and yaw”) of the target (col. 14, line 61- col. 15, line 9).  

With respect to claim 20, although Hill does not expressly use the term “lookup-table,” Hill shows the storing the corrective values for different positions, temperature, and angles for later use and therefore the stored data would be a lookup-table.

With respect to claims 22, 23, and 33, the system is an interferometer (col. 2, line 46) wherein the interferometer is a heterodyne interferometer (col. 17, ll. arranged to provide a reference signal having a reference phase and provide a measurement signal having a measurement phase and an amplitude, and wherein the processing system is arranged to 

With respect to claim 24, as interpreted by the Examiner, the interferometer of Hill is arranged to provide a first distance signal representative of a distance to the target (as discussed above), the interferometer is arranged to provide a second distance signal representative of the distance to the target (as discussed above), the first distance signal is based on a radiation beam with a first wavelength (and a second wavelength; col. 42, ll. 42-44), the second distance signal is based on a radiation beam with a second wavelength different from the first wavelength, and wherein the processing system is arranged to determine a difference between the distance as represented by the first distance signal and the distance as represented by the second distance signal, and arranged to determine the first cyclic error and the second cyclic error based on the difference (col. 42, ll. 63-67).

With respect to claim 26, Hill shows a lithographic apparatus (Abstract) comprising the optical measurement system of claim 21.

With respect to claim 27, Hill shows all the elements of claim 26 as discussed above for claim 26, and shows a substrate table (1122), a projection system (exposure system, lithography scanner 1100; Fig. 11A), and a target on the table (wafer/integrated circuit; Abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 21 above and further in view of Admitted Prior Art.

	With respect to claim 25, Hill shows all the elements as discussed for claim 21 but does not expressly show the measurement system comprising an encoder system.  It is taken to be admitted prior art that encoders using interferometric measurement was well known and at the time of filing of the claimed invention, it would have been obvious to apply the cyclic error correction of Hill in an interferometric encoder in order to reduce errors caused by cyclic errors and improve the accuracy of the position measurement by the encoder.

Response to Arguments
Rejections under 35 U.S.C. §112
	Applicant argues the specification enables determining cyclic error for any optical system that is susceptible to cyclic error and that interferometers are not the only optical measuring system that can have cyclic error. Applicant provides links as support. The Examiner has reviewed the links and the Examiner has been unable to find that encoders that are non-interferometric are susceptible to cyclic error. Applicant cites to paragraph [067] of the disclosure, however the heterodyne and homodyne encoders mentioned in the paragraph would interferometry based laser encoder (emphasis added) solutions to OEM machine builders, ranging from large aerospace centres through to the high precision semiconductor industry…Fibre optic laser encoders…The RLE system is a unique, advanced homodyne laser interferometer system” https://www.renishaw.com/en/interferometric-laser-encoders—6404). Other portions of the disclosure support that cyclic error is an error associated with interferometric systems such as:
	
“The cyclic errors are errors of the repetitive signal that depend on the phase of the signal” [0005] (the “phase of the signal” is indicative of interferometer).
“the processing system 210 is arranged to determine a cyclic error of the heterodyne interferometer 205” [0044].
“The elliptical shape is an indication of the cyclic errors of the interferometer system 200” [0042]
“The cyclic errors of the interferometer system 200” [0038]
“The processing system 210 is arranged to determine the cyclic error based on the two homodyne signals H1, H2” [0048].

Hill also teaches that cyclic error is a type of interferometric error, “Many interferometers include what are known as ‘cyclic errors,’ which are contributions to the phase of the measured interference signal” (col. 1, ll. 59-63).



Claims 12, 13, 16-33 as being indefinite: 

Applicant argues claim 12 is not indefinite and gives an example of two people walking side-by-side. The Examiner does not find the example to sufficiently analogous to the claim. The measurement direction does not appear to be a general direction such as “westward” or “moving along a westward direction” as Applicant asserts, but rather it is the direction from the measurement system to the target and therefore, a second person who is “side-by-side” of the first person would be at a different direction from the measurement system than the first person. Applicant’s example would also only apply when the first position and the second position is sufficiently close (e.g. side-by-side). Should the distance be sufficiently far apart that the first position is “westward” the second position could be “northward.” Should the term “direction” be a general direction such as westward, then the claim would also be indefinite because it would not be clear if “the measuring direction” is merely a vague general direction or the direction from the measurement system to the target of the first measurement.

Rejections under 35 U.S.C. §102/103

As to the “first” and “second” items, Hill teaches the continuous measurement of the stage mirror (i.e. the target) changes tilt/yaw/position, and therefore there would be at least two measurements (i.e. a first and second measurement) in a “continuous” measurement and these changes in tilt/yaw/position would not be only in the measurement direction as contended by Applicant (pages 12 and 13). Nothing indicates that all tilt/yaw/position changes only occurs in the measuring direction. Even if tilt or yaw was considered to be in the measuring direction, the other of the tilt or yaw would not be because tilt is of a different direction than yaw.
Applicant argues the Examiner did not sufficiently notify Applicant the particular portions of Yamamoto relied upon. The Examiner respectfully disagrees as the Examiner cited X” and “Y” directions taught by Yamamoto. This citation appears to be sufficient since Applicant argued against these two directions. Applicant argues that Yamamoto determines cyclic error at one location rather than “an overall scheme where cyclic error is determined at at least two different locations.” This is not found persuasive because Yamamoto was looked to for teaching of measuring other portions of a target, not every limitation of the claims.

Claims 25 and 27
Applicant requests documentary support for the fact taken by Official notice. This request is found to be an insufficient traversal as Applicant has not provided reasons why the noticed fact is not well known (“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.” M.P.E.P. 2144.03(C)). Furthermore, Applicant cited websites to Renishaw which shows interferometric encoders.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886